MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Jan 31 2017, 9:06 am

regarded as precedent or cited before any                               CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Karen Celestino-Horseman                                 Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Matthew Wright,                                          January 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1606-CR-1377
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Christina
Appellee-Plaintiff.                                      Klineman, Judge
                                                         Trial Court Cause No.
                                                         49G17-1603-F6-9363



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1377 | January 31, 2017     Page 1 of 7
                                Case Summary and Issue
[1]   Following a bench trial, Michael Wright was convicted of battery and domestic

      battery, both Level 6 felonies. He appeals his convictions, raising one issue for

      our review: whether the State presented sufficient evidence to rebut his claim of

      self-defense. Concluding there was sufficient evidence to rebut Wright’s claim

      of self-defense, we affirm.



                            Facts and Procedural History
[2]   In 2016, Wright and Arlendia Hill Wright had been married for three years,

      although they had been in a relationship for over thirty years and had a twenty-

      five-year-old son together. During this time, Arlendia also had custody of her

      nieces and nephews, ranging in age from approximately two to ten.


[3]   The facts most favorable to the trial court’s judgment are that on March 4,

      2016, Wright drove Arlendia, two of her nieces and one of her nephews to her

      cousin’s house to get the girls’ hair braided. Arlendia had two or three

      alcoholic drinks while she waited with them. Wright did not stay the entire

      time, returning five to six hours after dropping them off but the girls’ hair was

      not yet done. Arlendia asked Wright to drive her to the ATM so she could get

      some money to pay her cousin’s daughter who was helping. Wright refused

      and waited in the car until the girls’ hair was done. He returned to the house to

      help with the kids, but had “a major attitude[,] yelling [and] fussing” about it

      taking too long. Transcript at 24. The group returned to the car and began to


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1377 | January 31, 2017   Page 2 of 7
      drive home while Wright and Arlendia continued to argue, with both parties

      yelling at each other until Wright told Arlendia to “shut up or he was going to

      smack [her] in [her] mouth.” Id. at 25. Arlendia protested that he “wasn’t

      going to talk to [her] any kind of way he wanted to[,]” id. at 26, and Wright

      backhanded her across the face, breaking one of her teeth. When they arrived

      at the end of the street, Wright put the vehicle in park, leaned over Arlendia,

      and “just started beating [her] all through [her] face” numerous times with a

      closed fist. Id. Arlendia tried to fight Wright off but was unsuccessful. As a

      result, both of Arlendia’s eyes were swollen shut, her ear was bleeding, she had

      numerous scratches on her chest, and multiple bruises. Eventually, Wright

      stopped beating Arlendia and drove to her sister’s house. Arlendia was

      “unrecognizable” when her sister opened the door. Id. at 54. Wright threw the

      car keys into the house and left on foot.


[4]   The State charged Wright with battery with moderate bodily injury, domestic

      battery, and battery in the presence of a child, all Level 6 felonies, and domestic

      battery and battery resulting in bodily injury, both Class A misdemeanors. At

      the conclusion of a bench trial, the trial court found Wright guilty of all charges:


               Mr. Wright even [if] I believed every single thing that you said,
               and I didn’t believe anything that they said, right, which is not
               necessarily the case, but assuming I believe everything you say,
               uhm, I, I’m looking at State’s [Exhibit] 4[1] and I just can’t just get




      1
        State’s Exhibit 4 is a photo of Arlendia’s face taken by police at her sister’s home before she was taken to
      the emergency room.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1377 | January 31, 2017               Page 3 of 7
               self-defense out of this, I just can’t. Uhm, a reasonable person
               pulls over. Uhm, a reasonable person gets out of the vehicle, tells
               her to get out of the vehicle. A reasonable person does not do
               this, it just, it just doesn’t happen.


      Id. at 87. The trial court entered judgment of conviction only on the Level 6

      battery and domestic battery charges, and sentenced Wright to one year to be

      served on home detention.2



                                   Discussion and Decision
                                        I. Standard of Review
[5]   Wright argues the State failed to rebut his claim he acted in self-defense during

      the incident with his wife. Our standard for reviewing a challenge to the

      sufficiency of evidence to rebut a claim of self-defense is the same as the

      standard for any sufficiency of the evidence claim: “We neither reweigh the

      evidence nor judge the credibility of witnesses. If there is sufficient evidence of

      probative value to support the conclusion of the trier of fact, then the verdict

      will not be disturbed.” Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002)

      (internal citation omitted).




      2
        The trial court stated that the sentence took into account the fact Wright was on federal parole at the time of
      this offense and therefore was likely to be serving some time for the parole violation before serving this
      sentence.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1377 | January 31, 2017              Page 4 of 7
                              II. Sufficiency of the Evidence
[6]   “A valid claim of self-defense is legal justification for an otherwise criminal

      act.” Cole v. State, 28 N.E.3d 1126, 1137 (Ind. Ct. App. 2015). “A person is

      justified in using reasonable force against any other person to protect the person

      or a third person from what the person reasonably believes to be the imminent

      use of unlawful force.” Ind. Code § 35-41-3-2(c). “Reasonably believes” has

      both a subjective and an objective component: the defendant must subjectively

      believe that force was necessary and an objectively reasonable person under the

      same circumstances would also have such a belief. Washington v. State, 997

      N.E.2d 342, 349 (Ind. 2013). When the defendant has raised a self-defense

      claim, the State must disprove at least one of the following elements beyond a

      reasonable doubt: the defendant (1) was in a place where he had a right to be;

      (2) was without fault and did not provoke, instigate, or participate willingly in

      the violence; and (3) had a reasonable fear of death or great bodily harm. Boyer

      v. State, 883 N.E.2d 158, 162 (Ind. Ct. App. 2008). Any force used must be

      proportionate to the situation; a claim of self-defense will fail if the person uses

      more force than is reasonably necessary under the circumstances. Weedman v.

      State, 21 N.E.3d 873, 892 (Ind. Ct. App. 2014), trans. denied. A defendant’s

      conviction will be upheld unless no reasonable person could say the State

      negated the self-defense claim beyond a reasonable doubt. Fitzgerald v. State, 26

      N.E.3d 105, 109 (Ind. Ct. App. 2015).


[7]   Wright does not deny hitting Arlendia, although he disputes he hit her as many

      times as Arlendia testified; rather, he testified her extensive injuries were caused

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1377 | January 31, 2017   Page 5 of 7
      by the rings he was wearing rather than repeated punching. Wright testified he

      hit Arlendia only after she tried to grab the gear shift and take the keys out of

      the ignition while he was driving, stated she was “killin’ all of us right now[,]”

      tr. at 69, and then hit him several times, breaking his glasses and leaving him

      unable to see to drive safely. Wright’s theory at trial was that he hit Arlendia

      only in response to her actions and in a reasonable effort to keep her from

      causing the car to crash, in defense of himself and the children. On appeal, he

      claims the State failed to rebut his self-defense claim.


[8]   The record does not unquestionably support Wright’s assertion that he acted

      without fault and out of reasonable fear of bodily harm to himself and the

      children. Wright testified he feared Arlendia’s actions would cause a car crash

      and he was unable to react in any way other than striking her because he was

      driving in traffic and did not have an opportunity to pull over and diffuse the

      situation. The trial court was not obligated to believe Wright’s self-serving

      testimony that his actions were reasonable under the circumstances, see

      McCullough v. State, 985 N.E.2d 1135, 1139 (Ind. Ct. App. 2013), trans. denied,

      and in fact, the trial court specifically stated it did not believe Wright’s response

      was reasonable, see tr. at 87. The trial court also noted that Wright’s version of

      events did not coincide with the extent of Arlendia’s injuries as depicted in the

      State’s exhibits. The State can also disprove the defendant was without fault by

      establishing he used more force than was reasonably necessary under the

      circumstances. Boyer, 883 N.E.2d at 162.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1377 | January 31, 2017   Page 6 of 7
[9]    The facts most favorable to the trial court’s judgment are that Wright instigated

       the violence when he escalated a purely verbal altercation by smacking Arlendia

       across the face and then participated willingly in the ensuing violence which left

       her with extensive injuries to her face and head. There exists sufficient

       evidence from which the trier of fact could reasonably find that Wright did not

       validly act in self-defense.



                                               Conclusion
[10]   The State presented sufficient evidence to rebut Wright’s self-defense claim and

       his convictions are therefore affirmed.


[11]   Affirmed.


       Kirsch, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1377 | January 31, 2017   Page 7 of 7